 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDoffice building standard and that it will effectuate the policies of theAct toassertjurisdiction 32The labor organizations involved claim torepresent certain em-ployees of the Employer 43A questionaffecting commerce exists concerning the representa-tion of certainemployees of the Employer within the meaning ofSection 9(c) (1) and Section 2(6) and (7) of the Act4 The parties stipulatedas tothe appropriateness of the unit, andwe find that all the employees of the Employer including maids,cleaning women,housemen,painters, utilitymen, watch engineeis,carpenters, bellmen, elevator operators, and telephone operators atthe Employer's Claiborne Towers, Inc, and Governor ClaiborneApartments, Inc, at New Orleans, Louisiana, but excluding man-agers, assistantmanagers, auditors, assistant auditors, sales engineers,rentalagents,cashiers, general cashier, auditing clerk, secretary tothemanager,Latin-America representatives for sales, executivehousekeeper, assistant housekeeper, inspectresses, head housemen,night supervisor of cleaning, chief engineers, assistant chief engineer,bell captain, security officers, chief telephone operator, and all super-visors asdefined in the Act constitute a unit appropriate for purposesof collective bargaining within the meaning of Section 9(b) of theAct[Text of Direction of Election omitted from publication ]-'Mistletoe Operating Company,122 NLRB 15344 General Truck Drivers, Chauffeurs, Warehousemen & Helpers, Local 270, Ind, was,permitted to intervene upon a showing of interestSuperiorDerrick Corporationand'Seafarers'InternationalUnion of NorthAmerica,Atlantic and Gulf District,Harbor& Inland Waterway Division,AFL-CIO.'Cases Nos 15-CA-1065 and 15-CA-1096January 19, 1960DECISION AND ORDEROn August 15, 1959, Trial Examiner Ralph Winkler issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and wasengagingin certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmativeaction, asset forth in the copy of the Inter-mediate Report attached heretoThereafter, the Respondent and theGeneral Counsel filedexceptionsto the Intermediate Report andbriefs in support thereof 2Herein called SIUa The Respondent has requested oral argumentThis request is denied because therecord, the exceptions,and the briefs adequately present the issues and positions of theparties126 NLRB No 27 SUPERIOR DERRICK CORPORATION189Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersBean and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and briefs, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the following exceptions,additions, and modifications.1.The General Counsel excepted to the Trial Examiner's findingthat the Respondent did not discharge Ivan Fourreaux in violationof Section 8(a) (3).We agree with the Trial Examiner, as set forthin the Intermediate Report, that the General Counsel did not establishby a preponderance of the evidence that the Respondent dischargedFourreaux because of strike or other union activities.We shall there-fore dismiss the allegation of the complaint that the Respondent dis-charged Fourreaux in violation of Section 8 (a) (3) of the Act.2.We agree with the Trial Examiner that, by the conduct set forthin the Intermediate Report, including the payment of ILA member-ship fees and dues for employees out of its own funds during theperiod extending from August 1957 to March 1959, the Respondentunlawfully assisted the ILA and thereby contributed support to theILA, in violation of Section 8 (a) (2) of the Act.3.We agree in substance with the Trial Examiner that the Respond-ent, by the conduct described in the Intermediate Report, consistingof meeting with employees in the office of Vice President Maught, onJuly 13, 1957, at which time there was current an SIU strike andoffering them employee benefits; conducting a vote among them todetermine whether the employees would "stay with the company";and threatening a shutdown to induce employees to renounce orrefrain from SIU membership, violated Section 8 (a) (1) of the Act.4.At the hearing, the parties stipulated as follows :The Employee Group of Superior Derrick Corporation, hereincalled the Employee Group, during the time of its existence wasa labor organization within the meaning of Section 2(5) of theAct; that Respondent by its supervisors and agents on July 13,1957, assisted and interfered with the administration of the Em-ployee Group, that Respondent by its (supervisors and agentsfrom on or about July 13, 1957, until the said Employee Groupwas disbanded, continued to assist and interfere with the admin-istration of the Employee Group.Based on the stipulation and credited testimony as to certain eventsin July 1957, which are set forth in the Intermediate Report, the 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDTrial Examiner found that, on and after July 13, 1957, the Respond-ent assisted and interfered with the administration of a labor organi-zation called the Employee Group, and that such assistance and inter-ference continued until the Employee Group disbanded.We adoptthese findings and further find that the Respondent, by such conduct,contributed support to the Employee Group in violation of Section8(a) (2) of the Act.The Trial Examiner also found that, by suchconduct, the Respondent dominated the Employee Group.Accord-ingly, the Trial Examiner recommended disestablishment of theEmployee Group.However, as the Employee Group has alreadybeen disbanded and as ,we are otherwise finding a violation of Section8(a) (2) with respect to the Respondent's conduct in connection withthe Employee Group, we need not and do not determine whether theRespondent dominated the Employee Group and we omit a disestab-lishment order.5.The Trial Examiner rejected the Respondent's contentions (1)that a settlement agreement between the Respondent and the Board'sRegional Director barred issuance of the complaint insofar as italleged violations of Section 8(a) (1) and (2) with respect to theRespondent's conduct in connection with the Employee Group and(2) that the complaint, insofar as it alleged violations of 8(a) (1) and(2)with respect to the Respondent's conduct in connection with theILA, should not have issued because it was based on charges filed morethan 6 months after the occurrence of such unfair labor practices.We agree with the Trial Examiner that these contentions are withoutmerit.On July 15, 1957, SIU filed a charge alleging that the Respondent,among other things, violated Section 8(a) (1) and (2) of the Act by"individual bargaining with its employees" and "by other acts andconduct."In August 1957, the Board's Regional Director enteredinto a settlement agreement with the Respondent which provided,among other things, for withdrawal of recognition from the EmployeeGroup. Thereafter, on April 23, 1958, the SIU filed a charge alleging,among other things, that the Respondent violated Section S (a) (1)and (2) by conduct which included contribution of financial and othersupport to the ILA since on or about August 5,1957. As the Respond-ent engaged in post-settlement unfair labor practices, as found above,the Regional Director properly set aside the settlement agreement andreinstated the charge filed by the SIU on July 15, 1957.Althoughthe Respondent's unfair labor practices in connection with the ILAoccurred after the change of July 15, 1957, they grew out of and wererelated to the matters alleged in that charge.Moreover, a portionof the Respondent's conduct in connection with the ILA, namely, thatoccurringbetween October 23, 1957, and April 23, 1958, fell within SUPERIOR DERRICK CORPORATION191the 6-month period fixed in Section 10(b).Accordingly,Section10(b) is not available here as a defense to the Respondent.ORDERUpon the entire record in this case,and pursuant to Section 10(c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent,Superior Derrick Corpo-ration,New Orleans, Louisiana,its officers,agents,successors, andassigns, shall:1.Cease and desist from :(a) Interfering with or contributing financial or other support(including payment of fees and dues) to International Longshore-men's Association,Local 1418, or any other labor organization.(b)Giving effect to the agreement of July 13, 1957, betweenRespondent and the Employee Group, or to any extension,renewal, ormodification thereof : provided, however, that nothing herein shallrequire Respondent to vary or abandon any wage, hour,seniority, orother substantive feature of its relations with its employees whichRespondent has established in the performance of said agreement, orto prejudice the assertion by employees of any rights they may havethereunder.(c) In the event of its reestablishment,recognizing EmployeeGroup of Superior Derrick Corporation,or any successor thereto, asthe representatives of its employees for the purpose of dealing with theRespondent concerning grievances, labor disputes,wages, rates of pay,hours of employment,or other conditions of employment,unless anduntil the said labor organization shall have been certified as suchrepresentativeby the Board.(d)Threatening shutdown or other reprisal or promising andgranting benefits to induce employees to renounce or to refrain frommembership in Seafarers'InternationalUnion of North America,Atlantic and Gulf District,Harbor & Inland Waterway Division,AFL-CIO, orin any other manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organization,to form labor organizations,to join or assist the SIU or any otherlabor organization,to bargain collectively through representatives oftheir own choosing,and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid or protec-tion as guaranteed in Section7 of the Act,and to refrain from anyand all such activities,except to the extent that such rights may beaffected by an agreement requiring membership in a labor organizationas a condition of employment as authorized in Section 8(a) (3) of theAct, as modified by the Labor-Management Reporting and DisclosureAct of 1959. 192DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Withdraw and withhold all recognition from InternationalLongshoremen's Association, Local 1418, or any successor thereto, asbargaining representative of its employees for the purpose of dealingwith the Respondent concerning grievances, labor disputes, wages,rates of pay, hours of employment, or other conditions of employ-ment, unless and until the said labor organization shall have beencertified as such representative by the Board.(b) In the event of its reestablishment, withdraw and withholdall recognition from Employee Group of Superior Derrick Corpora-tion, or any successor thereto, as bargaining representative of itsemployees for the purpose of dealing with the Respondent concern-ing grievances, labor disputes, wages, rates of pay, and hours of em-ployment, unless and until the said labor organization shall havebeen certified as such representative of the Board.(c)Post copies of the notice attached hereto marked "AppendixA," at its New Orleans, Louisiana, location.'Copies of said notice,to be furnished by the Regional Director for the Fifteenth Region,shall, after being duly signed by the Respondent, be posted immedi-ately upon receipt thereof and be maintained by it for 60 consecutivedays thereafter, in conspicuous places in its offices, including all placeswhere notices to employees are customarily posted.The Respondentshall take reasonable steps to insure that such notices are not altered,defaced, or coveredby any other material.(d)Notify the Regional Director for the Fifteenth Region, inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that the Respondent discharged IvanFourreaux in violation of the Act.s in the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT interfere with or contribute financial or other sup-port (including payment of fees or dues) to ILA, Local 1418, orany other labor organization. SUPERIOR DERRICK CORPORATION193WE WILL NOT recognize ILA, Local 1418, or the EmployeeGroup of Superior Derrick Corporation, in the eventof its re-establishment, as the representative of any of our employees forthe purpose of dealing with us concerning grievances, labor dis-putes, wages, rates of pay, hours of employment, or other condi-tions of employment, unless and until the said Unions shall havebeen certified as such representative by the Board.WE WILL NOT give effect to our collective-bargaining agreementdated July 13, 1957, with the Employee Group or to any exten-sion, renewal, or modification thereof :Provided,however, thatnothing herein requires us to vary or abandon those wage, hour,seniority or other substantive features of our relations with ouremployees, established in performance of any such agreement, orto prejudice the assertion by employees of any rights they mayhave thereunder.WE WILL NOT make threats of shutdown or other reprisal ormake promises or grant benefits to our employees in order to in-duce them to renounce or refrain from membership in Seafarers'International Union of North America, Atlantic and Gulf Dis-trict,Harbor & Inland Waterway Division, AFL-CIO, or anyother labor organization.WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their rights to self-organization,to form labor organizations, to join or assist Seafarers' Interna-tionalUnion of North America, Atlantic and Gulf District,Harbor & Inland Waterway Division, AFL-CIO, or any otherlabor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid orprotection, and to refrain from any or all such activities except tothe extent that such right may be affected by an agreement requir-ing membership in a labor organization as a condition to employ-ment as authorized in Section 8(a) (3) of the Act, as modifiedby the Labor-Management Reporting and Disclosure Act of 1959.All our employees are free to become or remain members of theSeafarers' International Union of North America, Atlantic andGulf District, Harbor & Inland Waterway Division, AFL-CIO,or any other labor organization.SUPERIOR DERRICK CORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.554461-60-vol.126-14 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding, with all parties represented, was heard before the duly designatedTrial Examiner in New Orleans, Louisiana, on March 25-26, 1959,on complaintof the General Counsel and answer of Superior Derrick Corporation, herein calledRespondent.The issues litigated were whether Respondent violated Section8(a) (1),(2), and (3) of the Act.'Upon the entire record, and from my observation of the witnesses, I hereby makethe following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent, a Louisiana corporation, is a wholly owned subsidiary of John W.McGrath Corporation. John W. McGrath Corporation is a nationwide stevedoringcompany which does millions of dollars' worth of business yearly for companiesengaged in interstate and foreign commerce in various ports of the United States.Respondent owns and operates two floating derricks in the port of New Orleans.During the year ending December 31, 1957, which period is representative of alltimes material herein, Respondent provided services in the nature of loading and un-loading ships and barges for which it received in excess of $100,000.These serviceswere performed for variouscompanieswhich annually ship goods, valued at morethan $50,000 in interstate commerce and to points outside the State of Louisiana.I find that Respondent is engaged in commerce within Section 2(6) and (7) of theAct.H. THE LABOR ORGANIZATIONS INVOLVEDSeafarers' InternationalUnion of North America, Atlantic and Gulf District,Harbor & Inland Waterway Division, AFL-CIO (herein called SIU), and GeneralLongshoreWorkers, Local 1418, International Longshoremen's Association, Inde-pendent (herein called ILA), are labor organizations within Section 2(5) of the Act.Employee Group of Superior Derrick Corporation (herein called Employee Group),during the time of its existence, has been a labor organization within the meaningof the Act.III.THE UNFAIR LABOR PRACTICESThe principalissuesare whether Respondent dominated, assisted, and interferedwith the Employee Group; whether Respondent assisted, contributed support to,and interfered with the ILA; whether Respondent unlawfully discharged Ivan Four-reaux; and whether Respondent engaged in other specified violations of the Act.A. Domination, interference, and supportEarly in July 1957, the SIU advised Respondent that it represented Respondent'sderrick employees and that it accordingly was requesting Respondent to recognizeand negotiate with it.Respondent Vice President Adrian Maught testified that hedid not meet with the SIU because he was going on vacation, and the record showsthat the SIU thereupon struck Respondent on July 12, 1957, and established a picketline.Early on July 13, Maught met with the employees in his office and, amongother things, he told them, according to the credible testimony of employee GeorgeBerthelot, that except for more money Respondent would arrange whatever theemployees wanted and that he had authority to sell the derricks before negotiatingwith a union; Maught then called for a secret vote as to whether the employeeswould "stay with the company" or "go for the [SIUI." On that same occasionRespondent thereupon executed an agreement, covering wages and other terms andconditions of employment, with each of its employees.Respondent admits, and Ifind, that on July 13, 1957, Respondent thereby assisted and interfered with theadministration of a labor organization called the Employee Group (Employee'In view of the findings of postsettlement violations hereinafter made, the RegionalDirector properly reinstated Case No. 15-CA-1065, and I accordingly reject Respondent'scontention respecting his action. I also reject Respondent's claim as to Section 10(b) ofthe Act. SeeTriboro Carting Corporation,117 NLRB 775, enfd. 251 F. 2d 959 (CA 2). SUPERIOR DERRICK CORPORATION195Group of Superior Derrick Corporation)and that Respondent continued such assist-ance and interference until the Employee Group was disbanded. I also find thatRespondent thereby dominated the Employee Group as well.Respondent alsoadmits, and I find, that on July 13, 1957, Respondent executed a labor agreementwith each member of the Employee Group and thereafter maintained and enforcedsuch agreement.On August 5, 1957, Vice President Maught, Superintendent James Howlett, andRoy Baugher (whom Respondent concedes to be a supervisor)met at Respondent'sofficewith a group of approximately six employees.According to Baugher'scredible testimony,Maught announced that he had called the meeting in order toexplain why he preferred the employees to affiliate with the ILA rather than theSIU.2During the ensuing discussion, one of the employees asked who would paythe ILA initiation fees.Maught replied, according to Baugher's credible testimony,that the men "needn't worry about it, it would be taken care of."Maught thengave $20 to each man, including Supervisor Baugher; Maught said that this wasa down payment on ILA fees and dues, and he directed them to the ILA union hall.Supervisor Baugher then drove the group to the ILA hall and each man paid the $20toward ILA fees. In or after August 1957, some of the employees asked Baugherconcerning ILA buttons (which indicate good standing in the Union) and Baugherbrought the matter to Superintendent Howlett's attention. Some weeks later, accord-ing to Baugher, Howlett gave Baugher a package of ILA buttons for distribution tothemen and Baugher distributed them.Some weeks later, Howlett again gaveBaugher someILA buttonsfor the men.John Regan is secretary-treasurer of ILA, Local 1418; Gerald Healy is Respond-ent's bookkeeper.On or about October 15, 1957, Respondent gave the ILA acompany check in the amount of $117 to cover the last quarter dues (1957) of theemployees who accompanied Baugher to the ILA hall on August 5. Regan testifiedthat his practice is to advise Healy whenever quarterly dues become due.Reganfurther testified that, each quarter from 1957 through March 1959, Healy has there-upon come to the ILA hall, paid the quarterly bill of Respondent's employees bycheck or cash, and picked up the paid-up cards and buttons for all employees.Respondent has no collective-bargaining contract and has no checkoff agreementwith the ILA, and the ILA also has no arrangement with Respondent's individualemployees to pay their dues through Healy.Maught denied that Respondent paid any fees or dues to the ILA and he testifiedthat he recalled advancing money to the employees for such purpose on one occasion.Respondent did not satisfactorily explain the mentioned check of $117.Under allthese circumstances, I am satisfied and find that Respondent has itself paid thedues and fees to the ILA out of its own funds.B. Termination of FourreauxFourreaux worked for Respondent as a deckhand and was among the derrick em-ployees who met with Vice President Maught and Superintendent Howlett on July13, the day after the strike began, as already related. Superintendent Howlett testi-fied that, as a result of this meeting, he believed the employees had agreed to returnto work on July 14.Meanwhile, however, the SIU was picketing Respondent atthe Charbonnet Street wharf.Howlett called Fourreaux on Sunday, July 14, and he asked Fourreaux to reportto the wharf that evening to assist a tugboat crew in moving Respondent's derricksto another site.Fourreaux testified that he inquired whether Respondent was beingpicketed at the wharf and that Howlett replied that it was not.While not denyingthis testimony, Howlett testified that Fourreaux's principal concern was whetherRespondent's other employees had crossed the picket line earlier that day and thathe informed Fourreaux that they had. Pickets were at the wharf when Fourreauxreported there about 8:30 that evening.The tugboat had not arrived; and about11 p.m. Fourreaux left the site and telephoned and advised Supervisor Roy Baugherconcerning the absent tug.Fourreaux also told Baugher that Howlett had said thatthere were no pickets.Baugher instructed Fourreaux to await the tug's arrival and to"ignore" the picket lines.Fourreaux returned to the wharf and, as he testified, "sataround trying to think what to do." The tugboat finally appeared at about 4:30 a.m.(July 15), at which time Fourreaux informed the tugboat captain of the picket line2Respondent's brief states that the instant proceeding arises from the "long-standingrivalry" between the SIU and the ILA. 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDand that he,Fourreaux,was not going to move the derricks.3Baugher appearedabout this time, and Fourreaux also told Baugher in effect that he, Fourreaux, haddecided not to move the derricks.According to Fourreaux's credible testimony, healso informed Baugher that he was returning home "until you get this humbugstraightened out because I've been out here all night and they lied to me and toldme there was no picket line."Fourreaux testified that Baugher thereupon statedthat Fourreaux was fired, whereas Baugher testified that he merely told Fourreauxthat Fourreaux might as well go home if he was not going to work.The tugboatcaptain also informed Baugher that he, the captain,would not move the barge be-cause of his own unwillingness to become involved in a labor dispute.Baugher called Fourreaux later on July 15 and instructed him to report that nightat another of Respondent's local sites.Fourreaux said he was"too tired"to work.Superintendent Howlett testified that he directed Fourreaux'sdischarge on the basisof Fourreaux's refusal to work.Howlett further testified that he took the positionthat Fourreaux had thereby abandoned his job.Fourreaux had some later con-versations with Baugher and Howlett concerning his job status;but recollection ofthe various witnesses does not permit establishing,very satisfactorily,either thecontent or time of these events.However,according to Baugher's credible testi-mony, Fourreaux discussed the matter with him several weeks after July 15 andFourreaux said at the time that he had not meanwhile reported for work because hehad been "too busy around the house."Apparently the final such conversation waswith Howlett, at which time Howlett told Fourreaux that he had engaged a replace-ment who was then"working a notice" elsewhere.Whatever the conduct and conversation between Baugher and Fourreaux at thewharf on July 14-15, the record shows that Respondent still considered Fourreauxits employee later on July 15.The explanation that one is"too tired"to work mayin some contexts be a euphemistic way of connoting strike action;however, therecord does not establish such usage here, and I find that Respondent was entitledto treat the occasion as an insubordinate refusal to work for reasons unrelated tounion activities or sympathies.While not wholly free from doubt,I find that therecord does not preponderantly establish that Respondent improperly terminatedFourreaux.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate,and substantial relation to trade, traffic,and commerce among theseveral States,and tend to lead to labor disputes burdening and obstructing commerceand the free flow thereof.V. THE REMEDYI shall recommend that Respondent cease and desist from the unfair labor prac-tices found and that it take certain affirmative action deemed necessary to effectuatethe policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.The SIU and the ILA are,and the Employee Group has been,a labor organiza.tion within Section 2(5) of the Act.2.Respondent,by dominating the Employee Group and by interfering with andcontributing support to the ILA, has violated Section 8(a)(2) and(1) of the Act.3.Respondent,by threatening reprisal and granting or promising benefits in orderto induce employees to renounce or refrain from SIU membership,has further vio-lated Section 8 (a)( 1 ) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.5.Respondent,by terminating Ivan Fourreaux,has not violated the Act.[Recommendations omitted from publication.]9 Fourreaux did help the ship's crew on the occasion,but he told them he would nothandle the derricks.This was before he informed Baugher that he was leaving.